Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
	Applicants arguments and amendments, filed on 2/14/22, have been fully considered but they do not confer patentability on the instantly filed claims.  Specifically, Applicants have canceled claims 1-6 and 8 and have amended claim 9 which is now an independent claim drawn to a compound represented by one of formulae (IV-1) through (IV-5) wherein variable X is equal to O, S, NR10, or CR11R12 and variable Ar1 is an unsubstituted or substituted naphthyl, biphenyl, dibenzofuranyl, dibenzothiophenyl, quinazolinyl, and quinolinyl.  The prior art rejection to Parham et al. (WO-2018104195) has been withdrawn.  However, the rejection to Parham et al., which was made under 35 USC 103, qualifies as a prior art reference under 35 USC 102(a)(1) as described below.  This Office action is non-final since Parham et al. should have been applied as a 102(a)(1) reference against Applicants originally filed claims.  A 112(b) rejection of claim 10 is described below, which is necessitated by Applicants amendments.

Claim Objections
	Claim 10 is objected to.  Because variables a through e in claim 10 are now equal to zero, variables R1 through R5 should be removed.  That is, all rings which have a bond to one of variables R1 through R5 should be removed as well as variables a through e to make the claim as clear as possible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 10 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.  Specifically, the limitation “the compound” lacks antecedent basis.  Claim 9 is drawn to a compound which satisfies one of formula (IV-1) through (IV-5) and claim 10 is 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 does not further limit the entirety of claim 9 since the method of claim 10 can only be employed to prepare a compound which satisfies formula (IV-1) through (IV-4) of claim 9, and not a compound satisfying formula (IV-5) of claim 9.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or provide sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 7, 9 and 11-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parham et al. (WO-2018104195, cited on Applicants information disclosure statement, filed on .
Claims 7 and 9: Product 3g, whose structure is shown on page 71 of US 2020/0066994, and redrawn below, anticipates formula (IV-5) of claim 9 with variable X equal to S, and variable Ar1 equal to an unsubstituted biphenyl.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Claims 11-17: Parham et al. teaches that the compounds taught therein are employed as host materials in an emission layer of an organic electroluminescent device, thereby satisfying claims 11 and 15-17 (working examples).  The electroluminescent devices taught therein include an anode and a cathode and an organic layer between the two electrodes, thereby satisfying claim 12.  The exemplified dopant material in the emission layer includes a phosphorescent iridium complex, thereby satisfying claim 13.  The electroluminescent elements taught by Parham et al. are to be employed in electronic devices, thereby satisfying claim 14.  The employment of any of the explicitly taught compounds, including product 3g, as a host material in an organic electroluminescent device, is at once envisaged. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766